DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on February 17, 2022, March 22, 2022, and September 9, 2022 were filed on/after the mailing date of the application on February 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11, 12, 14-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 2014/0071140).

As to claim 1, Tripathi et al. disclose a multi-chip module (Figure 2, apparatus 200) comprising: a plurality of semiconductor dies and a plurality of die-to-die interconnects (e.g. multiple IC designs (or functional blocks) including memory interface 210, fabric 230, video controller 240, camera 260, display controller 262, flash controller 264, media controller 266, input/output (I/O) interface ports 270, and off-chip SDRAM (not illustrated), where [0031] notes the multiple IC designs (functional blocks) may be individual dies on an integrated circuit (IC), within a package, or on a printed circuit board), the plurality of semiconductor dies comprising: a first semiconductor die (e.g. IC design with processors 250, cache 252 and bus interface unit 254) including: a plurality of graphics processing resources including a graphics multiprocessor (e.g. processors 250a-250d including one or more cores), the graphics multiprocessor coupled with a first cache memory (e.g. L1 cache)([0050] notes each one of processors 250a-250d may include one or more cores and one or more levels of a memory system, each core may support the out-of-order execution of threads of a software process and include a multi-stage pipeline); an interconnect fabric (e.g. bus interface unit 254) coupled with the first cache memory (e.g. coupled to cache through processors 250a-250d), wherein the first cache memory is associated with the graphics multiprocessor ([0051] notes processors 250a-250d may include cache for accessing data and instructions for processors 250a-250d); and a second cache memory (cache 252) coupled with the interconnect fabric (e.g. bus interface unit 254)(Figure illustrates cache 252 and bus interface unit 254 as part of IC design with processors 250, cache 252 and bus interface unit 254); and a second semiconductor die (e.g. memory interface 210) coupled with the first semiconductor die (e.g. IC design with processors 250, cache 252 and bus interface unit 254)(Figure illustrates memory interface 210 coupled to IC design with processors 250, cache 252 and bus interface unit 254 via fabric 230), the second semiconductor die (e.g. memory interface 210) including a third cache memory (e.g. cache 214a and cache 214b), wherein the third cache memory (e.g. cache 214a and cache 214b) is accessible to the plurality of graphics processing resources of the first semiconductor die (e.g. cores of processors 250a-250d of IC design with processors 250, cache 252 and bus interface unit 254)(Figure illustrates memory interface 210 coupled to IC design with processors 250, cache 252 and bus interface unit 254 via fabric 230, where [0040] notes each of cache 214a and cache 214b may be used by each one of the multiple IC designs on the apparatus 200).

Tripathi et al. differ from the invention defined in claim 1 above in that Tripathi et al. do not disclose its processors 250a-250d with cores as “graphics processing resources,” thus do not further express processors 250a-250d as “graphics multiprocessors.”  However, Tripathi et al. describes its apparatus to include other IC designs for performing graphics, such as video controller 240 and display controller 262.  Yet, it is well known in the art that systems may develop a “hybrid environment,” where processors that are not specialized processors, e.g. processors 250a-250d, may perform graphics functionalities in conjunction with specialized processors of the system, e.g. graphics processing units (GPUs), thus implementing enhanced parallel processing, where tasks and workloads may be divided amongst the plurality of processors, e.g. specialized and non-specialized processors, to improve performance.

As to claim 2, Tripathi et al. disclose the second semiconductor die (e.g. memory interface 210) includes a memory controller (e.g. memory controllers 212a and memory controller 212b) coupled with the third cache memory (cache 214a and cache 214b)(Figure illustrates memory interface 210 includes each of memory controller 212a, 212b and cache 214a, 214b, [0038]).

As to claim 3, Tripathi et al. disclose the second semiconductor die (e.g. memory interface 210)  includes a dynamic random-access memory (DRAM) device (off-chip synchronous DRAM (not illustrated))([0038] notes memory controller 212a, 212b in access to off-chip synchronous DRAM (SDRAM), [0042 notes memory channels 220a-220d as separate interfaces to SDRAM). 

As to claim 4, Tripathi et al. disclose the DRAM device (off-chip synchronous DRAM (SDRAM)) includes a plurality of stacks of high-bandwidth memory (HBM) devices ([0042] notes protocol examples includes DDR2 (Double Data Rate, version 2) SDRAM, DDR3 (Double Data Rate, version 3) SDRAM, GDDR4 (Graphis Double Data Rate, version 4) SDRAM, and GDDR5 (Graphis Double Data Rate, version 5) SDRAM which are well known in the art as high-bandwidth memory devices). 

As to claim 11, Tripathi et al. disclose the first cache memory is a level 1 (L1) cache memory (cache of processors 250a-250d, [0051] notes cache of processors 250a-250d may be one or more of levels L1, L2, or L3 cache), the second cache memory is a level 2 (L2) cache memory (cache 252 of IC design with processors 250, cache 252 and bus interface unit 254, [0033] notes cache 252 may be a shared level 2 (L2) cache), and the third cache memory is a level 3 (L3) cache memory (e.g. cache 214a, 214b of memory interface 210)(NOTE: cache 214a, 214b may be considered “L3” cache as levels of cache hierarchy typically from system memory tends to be of higher levels, e.g. L3 cache, and goes to lower levels, e.g. L1, closer to processors, as L1 caches are lower in latency and L3 cache are higher in latency, thus cache 214a, 214b may be considered “L3” cache, cache 252 may be considered an “L2” cache, and cache located on processors 250 may be considered “L1” (NOTE: Tripathi et al. specifically discloses processors 250 may comprise any or all of the different levels of cache as noted above)).

As to claim 12, Tripathi et al. disclose the third cache memory (e.g. cache 214a, 214b of memory interface 210) is a first instance of the third cache memory (e.g. level 3 (L3)) and the plurality of semiconductor dies comprise a third semiconductor die (e.g. IC design with processors 250, cache 252 and bus interface unit 254)) including a second instance of the third cache memory (e.g. level 3 (L3) cache, where [0051] notes cache of processors 250a-250d may be one or more of levels L1, L2, or L3 cache, thus a second instance of the level 3 (L3) cache).

As to claim 14, Tripathi et al. disclose an apparatus (Figure 2, apparatus 200) comprising: a memory device (off-chip synchronous DRAM (SDRAM) accessed through memory interface 210); and a multi-chip module (apparatus 200) coupled with the memory device (off-chip SDRAM)(Figure illustrates/notes apparatus 200 coupled to off-chip SDRAM via memory channels 220a-220d), the multi-chip module comprising a plurality of semiconductor dies and a plurality of die-to-die interconnects (e.g. multiple IC designs (or functional blocks) including memory interface 210, fabric 230, video controller 240, camera 260, display controller 262, flash controller 264, media controller 266, input/output (I/O) interface ports 270, and off-chip SDRAM (not illustrated), where [0031] notes the multiple IC designs (functional blocks) may be individual dies on an integrated circuit (IC), within a package, or on a printed circuit board), the plurality of semiconductor dies comprising a first semiconductor die (e.g. IC design with processors 250, cache 252 and bus interface unit 254), a second semiconductor die (e.g. IC design with processors 250, cache 252 and bus interface unit 254), and a third semiconductor die (e.g. memory interface 210), wherein each of the first semiconductor die and the second semiconductor die (e.g. IC design with processors 250, cache 252 and bus interface unit 254) comprise a plurality of graphics processing resources including a graphics multiprocessor (e.g. processors 250a-250d including one or more cores), the graphics multiprocessor coupled with a first cache memory that is associated with the graphics multiprocessor (e.g. L1 cache)([0050] notes each one of processors 250a-250d may include one or more cores and one or more levels of a memory system, each core may support the out-of-order execution of threads of a software process and include a multi-stage pipeline), an interconnect fabric (e.g. bus interface unit 254) coupled with the first cache memory (e.g. coupled to cache through processors 250a-250d), and a second cache memory coupled with the interconnect fabric (e.g. coupled to cache through processors 250a-250d), and wherein the third semiconductor die (e.g. memory interface 210) couples with the first semiconductor die and the second semiconductor die (e.g. IC designs coupled via fabric 230) and the third semiconductor die (e.g. memory interface 210) includes a third cache memory  (e.g. cache 214a and cache 214b), wherein the third cache memory  (e.g. cache 214a and cache 214b) is accessible to the plurality of graphics processing resources of the first semiconductor die and the second semiconductor die (e.g. cores of processors 250a-250d of IC designs with processors 250, cache 252 and bus interface unit 254)(Figure illustrates memory interface 210 coupled to IC design with processors 250, cache 252 and bus interface unit 254 via fabric 230, where [0040] notes each of cache 214a and cache 214b may be used by each one of the multiple IC designs on the apparatus 200).

Tripathi et al. differ from the invention defined in claim 14 above in that Tripathi et al. do not disclose its processors 250a-250d with cores as “graphics processing resources,” thus do not further express processors 250a-250d as “graphics multiprocessors.”  However, Tripathi et al. describes its apparatus to include other IC designs for performing graphics, such as video controller 240 and display controller 262.  Yet, it is well known in the art that systems may develop a “hybrid environment,” where processors that are not specialized processors, e.g. processors 250a-250d, may perform graphics functionalities in conjunction with specialized processors of the system, e.g. graphics processing units (GPUs), thus implementing enhanced parallel processing, where tasks and workloads may be divided amongst the plurality of processors, e.g. specialized and non-specialized processors, to improve performance.  Additionally, Tripathi et al. differ from the invention defined in claim 14 in that Tripathi et al. disclose only a single IC design with the processors 250a-250d, cache 252, and bus interface unit 254.  However, Tripathi et al. expressly disclose that the design of the apparatus of Figure 2 is not limited to such ([0090]), thus would be obvious to incorporate of second (e.g. duplicate) IC design with the processors 250a-250d, cache 252, and bus interface unit 254 for providing additional resources to the system, e.g. increased functionalities, including implementing enhanced parallel processing, where tasks and workloads may be divided amongst the plurality of processors of each IC design to improve performance.

As to claim 15, Tripathi et al. disclose the third semiconductor die (e.g. memory interface 210)  includes a memory controller (e.g. memory controllers 212a and memory controller 212b)  coupled with the third cache memory (cache 214a and cache 214b)(Figure illustrates memory interface 210 includes each of memory controller 212a, 212b and cache 214a, 214b, [0038]).

As to claim 16, Tripathi et al. disclose the second semiconductor die includes a dynamic random-access memory (DRAM) device (off-chip synchronous DRAM (not illustrated))([0038] notes memory controller 212a, 212b in access to off-chip synchronous DRAM (SDRAM), [0042 notes memory channels 220a-220d as separate interfaces to SDRAM).

As to claim 17, Tripathi et al. disclose the DRAM device (off-chip synchronous DRAM (SDRAM)) includes a plurality of stacks of high-bandwidth memory (HBM) devices ([0042] notes protocol examples includes DDR2 (Double Data Rate, version 2) SDRAM, DDR3 (Double Data Rate, version 3) SDRAM, GDDR4 (Graphis Double Data Rate, version 4) SDRAM, and GDDR5 (Graphis Double Data Rate, version 5) SDRAM which are well known in the art as high-bandwidth memory devices).

As to claim 21, Tripathi et al. disclose the first cache memory is a level 1 (L1) cache memory (cache of processors 250a-250d, [0051] notes cache of processors 250a-250d may be one or more of levels L1, L2, or L3 cache), the second cache memory is a level 2 (L2) cache memory (cache 252 of IC design with processors 250, cache 252 and bus interface unit 254, [0033] notes cache 252 may be a shared level 2 (L2) cache), and the third cache memory is a level 3 (L3) cache memory (e.g. cache 214a, 214b of memory interface 210)(NOTE: cache 214a, 214b may be considered “L3” cache as levels of cache hierarchy typically from system memory tends to be of higher levels, e.g. L3 cache, and goes to lower levels, e.g. L1, closer to processors, as L1 caches are lower in latency and L3 cache are higher in latency, thus cache 214a, 214b may be considered “L3” cache, cache 252 may be considered an “L2” cache, and cache located on processors 250 may be considered “L1” (NOTE: Tripathi et al. specifically discloses processors 250 may comprise any or all of the different levels of cache as noted above)).

Claim(s) 5-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi et al. (US 2014/0071140) as applied to claims 1 and 14 above, and further in view of Hutton et al. (US 9,106,229).

As to claim 5, Tripathi et al. do not disclose, but Hutton et al. disclose the first semiconductor die and the second semiconductor die of the multi-chip module (e.g. dies 10-1 and 10-2 of multichip package 100) have a 2.5-dimensional (2.5D) arrangement (2.5 dimensional stacking)(Figure 2 and associated text, e.g. column 5, lines 37-55 notes 2.5 dimensional stacking as to or more laterally (horizontally) positioned dies mounted on top of an interposer structure).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Tripathi et al.’s multichip module to have a 2.5-dimensional (2.5D) arrangement as described in Hutton et al. to implement smaller device dimensions to obtain reduced power consumption, better performance, and higher density (see Background of Hutton, e.g. column 1, lines 12-23).

As to claim 6, Tripathi et al. modified with Hutton et al. disclose each of the first semiconductor die and the second semiconductor die (e.g. dies 10-1 and 10-2 of multichip package 100) couple with a package substrate (e.g. package substrate 122) via an interposer (e.g. interposer 108)(Figure 2 and associated text, e.g. column 5, lines 37-43 notes multichip package 100 may include a package substrate, package substrate 122, interposer 108 that is mounted on top of package substrate 122, and multiple dies mounted on top of interposer 108).

As to claim 7, Tripathi et al. do not disclose, but Hutton et al. disclose the first semiconductor die and the second semiconductor die (e.g. Figure 2, dies 10-1 and 10-2 of multichip package 100 and/or Figure 4, dies 10-1, 10-2, 10-3, 10-4, 10-5, 10-6, 10-7, 10-8) of the multi-chip module have a 3-dimensional (3D) arrangement (Figure 2 and associated text, e.g. column 5, lines 55-59 notes 3D stacking configuration, where multiple dies may be stacked vertically on top of one another, Figure 4 and associated text, e.g. column 8, lines 22-47 notes integrated circuit dies may be mounted on top of each interposer 108-1 and 108-2, e.g. dies 10-1, 10-2, and 10-3 mounted on interposer 108-1 and dies 10-4, 10-5, 10-6, 10-7, and 10-8 mounted on interposer 108-2, this configuration considered “3D stacking” as interposers are vertically stacked on top of one another).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Tripathi et al.’s multichip module to have a 3-dimensional (3D) arrangement as described in Hutton et al. to implement smaller device dimensions to obtain reduced power consumption, better performance, and higher density (see Background of Hutton, e.g. column 1, lines 12-23).

As to claim 8, Tripathi et al. modified with Hutton et al. disclose the first semiconductor die is vertically stacked on the second semiconductor die (Figure 2, dies 10-1 and 10-2 of multichip package 100)(Figure 2 and associated text, e.g. column 5, lines 55-59 notes 3D stacking configuration, where multiple dies may be stacked vertically on top of one another, Figure 4 and associated text, e.g. column 8, lines 22-47 notes integrated circuit dies may be mounted on top of (vertically) each interposer 108-1 and 108-2, e.g. dies 10-1, 10-2, and 10-3 mounted on interposer 108-1 and dies 10-4, 10-5, 10-6, 10-7, and 10-8 mounted on interposer 108-2).

As to claim 9, Tripathi et al. modified with Hutton et al. disclose the second semiconductor die (e.g. one of dies 10-1 and 10-2 of multichip package 100) couples with a package substrate (e.g. package substrate 122) via an interposer (e.g. interposer 108)(Figure 2 and associated text, e.g. column 5, lines 37-43 notes multichip package 100 may include a package substrate, package substrate 122, interposer 108 that is mounted on top of package substrate 122, and multiple dies mounted on top of interposer 108, Figure 4 and associated text, e.g. e.g. column 8, lines 22-47 notes integrated circuit dies may be mounted on top of (vertically) each interposer 108-1 and 108-2, e.g. dies 10-1, 10-2, and 10-3 mounted on interposer 108-1 and dies 10-4, 10-5, 10-6, 10-7, and 10-8 mounted on interposer 108-2).

As to claim 10, Tripathi et al. modified with Hutton et al. disclose the interposer is an active interposer (column 6, lines 65 thru column 7, lines 4 notes interposer 108 may be an “active” programmable interposer (e.g. an interposer that contains embedded logic for facilitating desired operations for dies within package 100)).

As to claim 18, Tripathi et al. do not disclose, but Hutton et al. disclose the first semiconductor die, second semiconductor die, and third semiconductor die (e.g. dies 10-1 and 10-2 of multichip package 100, where text notes may include more than two dies) of the multi-chip module (e.g. multichip package 100) have a 2.5-dimensional (2.5D) or 3-dimensional (3D) arrangement (e.g. 2.5 stacking or 3D stacking)(Figure 2 and associated text, e.g. column 5, lines 37-59 notes 2.5 dimensional stacking as two or more laterally (horizontally) positioned dies mounted on top of an interposer structure or 3D stacking as two or more dies stacked vertically on top of one another, see also Figure 4 and associated text, which further notes 3D stacking).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Tripathi et al.’s multichip module to have a 2.5-dimensional (2.5D) arrangement or 3-dimensional (3D) arrangement as described in Hutton et al. to implement smaller device dimensions to obtain reduced power consumption, better performance, and higher density (see Background of Hutton, e.g. column 1, lines 12-23).

As to claim 19, Tripathi et al. modified with Hutton et al. disclose each of the first semiconductor die, second semiconductor die, and third semiconductor die (e.g. dies 10-1 and 10-2 of multichip package 100, where text notes may include more than two dies) couple with a package substrate  (e.g. package substrate 122) via an interposer (e.g. interposer 108)(Figure 2 and associated text, e.g. column 5, lines 37-43 notes multichip package 100 may include a package substrate, package substrate 122, interposer 108 that is mounted on top of package substrate 122, and multiple dies mounted on top of interposer 108).

As to claim 20, Tripathi et al. modified with Hutton et al. disclose the interposer is an active interposer (column 6, lines 65 thru column 7, lines 4 notes interposer 108 may be an “active” programmable interposer (e.g. an interposer that contains embedded logic for facilitating desired operations for dies within package 100)). 

Claim(s) 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claims 1 and 14 above, and further in view of Fetterman et al. (10,095,548).

As to claim 13, Tripathi et al. disclose the graphics multiprocessor has a single instruction multiple data (SIMD) architecture ([0053] notes graphics processing units (GPUs) may implement single instruction multiple data (SIMD) architecture), but do not disclose, but Fetterman et al. disclose the graphics multiprocessor has a single instruction multiple thread (SIMT) architecture (column 8, lines 26-31 notes single-instruction multiple thread (SIMT) techniques may be used to support parallel execution of a large number of synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of general processing clusters (GPCs) 208, where Figure 2 illustrates GPCs 208 as part of parallel processing unit (PPU) 202, PPU 202 may be a graphics processing unit (GPU), column 4, lines 4-7).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tripathi et al.’s graphics multiprocessor to implement a single instruction multiple thread (SIMT) architecture as described by Fetterman et al. to allow different threads to more readily follow divergent execution paths through a given thread program unlike a single instruction multiple data (SIMD) architecture (see column 8, lines 23-37 of Fetterman).

As to claim 22, Tripathi et al. disclose the graphics multiprocessor has a single instruction multiple data (SIMD) architecture ([0053] notes graphics processing units (GPUs) may implement single instruction multiple data (SIMD) architecture), but do not disclose, but Fetterman et al. disclose the graphics multiprocessor has a single instruction multiple thread (SIMT) architecture (column 8, lines 26-31 notes single-instruction multiple thread (SIMT) techniques may be used to support parallel execution of a large number of synchronized threads, using a common instruction unit configured to issue instructions to a set of processing engines within each one of general processing clusters (GPCs) 208, where Figure 2 illustrates GPCs 208 as part of parallel processing unit (PPU) 202, PPU 202 may be a graphics processing unit (GPU), column 4, lines 4-7).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tripathi et al.’s graphics multiprocessor to implement a single instruction multiple thread (SIMT) architecture as described by Fetterman et al. to allow different threads to more readily follow divergent execution paths through a given thread program unlike a single instruction multiple data (SIMD) architecture (see column 8, lines 23-37 of Fetterman).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612